Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are present in the instant application, all of which are ready for consideration.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this amendment was given by Joseph Jackson (Reg. No. 66273) on 08/10/2022.

IN THE CLAIMS
This listing of the claims will replace all prior versions, and listing, of claims in the application or previous response to office action:

(Currently Amended) A method for intelligently provisioning system resources, comprising:
identifying a background service task yet to be performed;
predicting a background service task duration for completing the background service task;
generating a forecast time-series projecting a future availability of a system resource spanning the background service task duration,
wherein generating the forecast time-series comprises:
partitioning the background service task duration into a plurality of background service task duration intervals;
parsing a system log to obtain a historical time-series recording a past availability of the system resource spanning a specified time duration; 
for each background service task duration interval of the plurality of background service task duration intervals:
estimating, for the background service task duration interval, the future availability of the system resource using the historical time-series and a second forecasting algorithm; and
forming the forecast time-series using the future availability of the system resource for the plurality of background service task duration intervals in chronological order,
wherein the second forecasting algorithm is a probabilistic weighted fuzzy time-series (PWFTS) algorithm; and
regulating, based on the forecast time-series, an allocation of the system resource in support of performing the background service task.
(Original) The method of claim 1, wherein predicting the background service task duration, comprises:
obtaining a first feature set based on historical records relevant to the background service task;
generating a predictive model using the first feature set and a first forecasting algorithm;
obtaining a second feature set based on a background service task configuration associated with the background service task; and
predicting the background service task duration using the second feature set and the predictive model.
(Original) The method of claim 2, wherein the first forecasting algorithm is a random forest regression algorithm.
(Canceled)
(Canceled)
(Currently Amended) The method of claim [[4]] 1, wherein regulating the allocation of the system resource, comprises:
allocating a default percentage of the system resource to initiate the background service task;
monitoring a timer tracking an elapsed time since an initiation of the background service task;
making a first determination that the elapsed time matches a first background task duration interval; and
allocating, based on the first determination, a first interval percentage of the system resource in support of performing the background service task.
(Original) The method of claim 6, wherein the first interval percentage of the system resource comprises a difference between the future availability of the system resource estimated for the first background service task duration interval and a reserved percentage of the system resource.
(Original) The method of claim 6, further comprising:
making a second determination that the elapsed time matches a second background task duration interval; and
allocating, based on the second determination, a second interval percentage of the system resource in support of performing the background service task.
(Original) The method of claim 1, wherein the system resource is a central processing unit (CPU).
(Original) The method of claim 1, wherein the background service task is to be performed on a backup storage system.
(Original) The method of claim 10, wherein the background service task is one selected from a group of operations consisting of performing garbage collection on the backup storage system, migrating data from the backup storage system to a cloud computing environment, and replicating data between storage devices of the backup storage system.
(Currently Amended) A system, comprising:
a computer processor; and
a dynamic resource allocator executing on the computer processor, and configured to:
identify a background service task yet to be performed;
obtain a prediction of a background service task duration for completing the background service task;
generate a forecast time-series projecting a future availability of a system resource spanning the background service task duration,
wherein generating the forecast time-series comprises:
partitioning the background service task duration into a plurality of background service task duration intervals;
parsing a system log to obtain a historical time-series recording a past availability of the system resource spanning a specified time duration; 
for each background service task duration interval of the plurality of background service task duration intervals:
estimating, for the background service task duration interval, the future availability of the system resource using the historical time-series and a second forecasting algorithm; and
forming the forecast time-series using the future availability of the system resource for the plurality of background service task duration intervals in chronological order,
wherein the second forecasting algorithm is a probabilistic weighted fuzzy time-series (PWFTS) algorithm; and
regulate, based on the forecast time-series, an allocation of the system resource in support of performing the background service task.
(Original) The system of claim 12, further comprising:
a background service executing on the computer processor, and operatively connected to the dynamic resource allocator,
wherein the background service task is performed by the background service using the regulated allocation of the system resource.
(Original) The system of claim 12, further comprising:
a task duration predictor executing on the computer processor, and operatively connected to the dynamic resource allocator,
wherein the prediction of the background service task duration is performed and delivered by the task duration predictor.
(Currently Amended) A non-transitory computer readable medium (CRM) comprising computer readable program code, which when executed by a computer processor, enables the computer processor to:
identify a background service task yet to be performed;
predict a background service task duration for completing the background service task;
generate a forecast time-series projecting a future availability of a system resource spanning the background service task duration,
wherein generating the forecast time-series comprises:
partitioning the background service task duration into a plurality of background service task duration intervals;
parsing a system log to obtain a historical time-series recording a past availability of the system resource spanning a specified time duration; 
for each background service task duration interval of the plurality of background service task duration intervals:
estimating, for the background service task duration interval, the future availability of the system resource using the historical time-series and a second forecasting algorithm; and
forming the forecast time-series using the future availability of the system resource for the plurality of background service task duration intervals in chronological order,
wherein the second forecasting algorithm is a probabilistic weighted fuzzy time-series (PWFTS) algorithm; and
regulate, based on the forecast time-series, an allocation of the system resource in support of performing the background service task.
(Original) The non-transitory CRM of claim 15, further comprising computer readable program code, which when executed by the computer processor, enables the computer processor to:
predict the background service task duration, by:
obtaining a first feature set based on historical records relevant to the background service task;
generating a predictive model using the first feature set and a first forecasting algorithm;
obtaining a second feature set based on a background service task configuration associated with the background service task; and
predicting the background service task duration using the second feature set and the predictive model.
(Original) The non-transitory CRM of claim 16, wherein the first forecasting algorithm is a random forest regression algorithm.
(Canceled)
(Canceled)
(Original) The non-transitory CRM of claim 15, further comprising computer readable program code, which when executed by the computer processor, enables the computer processor to:
regulate the allocation of the system resource, by:
allocating a default percentage of the system resource to initiate the background service task;
monitoring a timer tracking an elapsed time since an initiation of the background service task;
making a first determination that the elapsed time matches a first background task duration interval; and
allocating, based on the first determination, a first interval percentage of the system resource in support of performing the background service task.


Allowable Subject Matter
Claims 1-3, 6-17, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 12, 15 are directed to one or more system and method for intelligently provisioning resources in storage system. These claims contain allowable subject matter over the cited prior art because the cited prior art does not teach or fairly suggest the combination of all limitations as in the instant claims.  In particular the limitations pertaining to: generate a forecast time-series projecting a future availability of a system resource spanning the background service task duration, wherein generating the forecast time-series comprises: partitioning the background service task duration into a plurality of background service task duration intervals; parsing a system log to obtain a historical time-series recording a past availability of the system resource spanning a specified time duration; for each background service task duration interval of the plurality of background service task duration intervals: estimating, for the background service task duration interval, the future availability of the system resource using the historical time-series and a second forecasting algorithm; and forming the forecast time-series using the future availability of the system resource for the plurality of background service task duration intervals in chronological order, wherein the second forecasting algorithm is a probabilistic weighted fuzzy time-series (PWFTS) algorithm; and regulate, based on the forecast time-series, an allocation of the system resource in support of performing the background service task.
	The most relevant prior art found is understood to include: 
 	Botelho et al US patent # 9460389 teaching: Mechanisms for predicting a GC duration are described herein. In one embodiment, the mechanisms include receiving a first set of features determined based on current operating status and prior garbage collection (GC) statistics of a first storage system. In one embodiment, the mechanisms include predicting a GC duration of a first GC process being performed at the first storage system by applying a predictive model on the first set of features, wherein the predictive model was generated based on a second set of features received periodically from a plurality of storage systems.
	Grieve US patent # 8751546 teaching: Apparent performance delays in a computer application are reduced by scheduling garbage collection during periods when a user cannot modify program data within the application. Garbage collection may be initiated in response to detecting a user interface event that prevents user modification of program data being processed by the computer application. Systems and methods herein reduce the appearance of performance delays associated with garbage collection.
	Grose US PGPUB # 20070136402 teaching: Automatically predicting out of memory exceptions in garbage collected environments are disclosed. One embodiment provides a method of predicting out of memory events that includes monitoring an amount of memory available from a memory pool during a plurality of garbage collection cycles. A memory usage profile may be generated on the basis of the monitored amount of memory available, and then used to predict whether an out of memory exception is likely to occur.
	ABERCROMBIE US PGPUB # 20140344216 teaching: Garbage collection prediction. A temporal graph is received, the temporal graph including nodes, the nodes including hash references to objects. An accumulated difference count is updated when a node is added to the temporal graph, the accumulated difference count including a number of hash differences between a parent node and its children nodes in the temporal graph. A divested difference count is updated when a node is removed from the temporal graph, the divested difference count including a number of hash differences referenced by the removed node but not by either a parent node of the removed node or any child nodes of the removed node. The outcome of the garbage collection is predicted based on at least one of the accumulated difference count and the divested difference count.
Dependent claims are allowable based on dependency merits.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email for unofficial correspondence at marwan.ayash@uspto.gov.  The examiner can normally be reached 9a-730p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marwan  Ayash/ - Examiner - Art Unit 2133


/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133